Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Desoutter et al. (US 2018/0178437).
Regarding claim 1, Desoutter discloses that, as illustrated in Fig. 1, a liquid blow molding method of molding a synthetic resin preform (Fig. 1, item 2) having a mouth portion (Fig. 1, item 8 or 14) into a liquid container (Fig. 6, item 1) of a predetermined shape, the method comprising:
an air-liquid replacement step of supplying a liquid into the preform from the mouth portion through a blow nozzle (Fig. 2, item 2) and discharging the air inside the preform to an outside ([0035]); For one of ordinary skilled in the art, it would have been obvious that when supplying a liquid into the preform air inside the preform will be replaced to the outside;
an air-liquid separation step of separating the air from the liquid inside the preform by vibrating the preform ([0036], [0037], [0038], [0039], [0043] and [0044]); and  

Regarding claim 2, Desoutter discloses that, in the liquid blow molding method the air-liquid separation step is also performed while the air-liquid replacement step is performed ([0035], [0036], [0037], [0038]); It is obvious that the additional vibratory device will enhance the air-liquid separation while the air-liquid replacement is conducted. 
Regarding claim 3, Desoutter discloses that, in the liquid molding method the air-liquid separation step is performed after the air-liquid replacement step is completed ([0043], [0044]).
Regarding claim 5, Desoutter discloses that, in the liquid molding method, in the air-liquid separation step the preform is vibrated by bring a vibration body into contact with the preform ([0032], [0035]).
 Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Desoutter et al. (US 2018/0178437) as applied to claim 1 above, further in view of Aoki (US 2016/0229108).
Regarding claim 4, Desoutter discloses applying the vibrator to the preform. However, Desoutter does not explicitly disclose applying ultrasonic waves to the preform. In the same field of endeavor, blow molding device, Aoki discloses that, as illustrated in Fig. 2, it is known to irradiate bottle B with the ultrasonic waves 7w by an irradiation device 7 ([0036], lines 1-7).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Desoutter to incorporate the 
Regarding claim 7, Desoutter discloses that, the liquid blow molding method further comprising:
a first nozzle lowering step of lowering the blow nozzle to a first position at which the mouth portion is not sealed (as shown in Fig. 1), before the air-liquid replacement step; and 
a second nozzle lowering step of lowering the blow nozzle to a second position at which the mouth portion is sealed (for example as shown in Fig. 6), after the air-liquid replacement step. 
However, Desoutter does not explicitly disclose that, in the air-liquid replacement step, the air inside the preform is discharged to the outside from a gap between the blow nozzle and the mouth portion. Aoki discloses that, as illustrated in Fig. 5, when the pipe 51 is inserted into the space 52s, the gaseous antimicrobial agent is supplied and sprayed in an arrow S direction from an upstream side of a pipe system. Then, as illustrated by an arrow Sf in the drawing, the gaseous antimicrobial agent is reversed in a bottom portion inside the preform P, rises to the mouth portion, is reversed again in the space 52s of the cover 52, and flows downward on an outer wall side of the preform P ([0028], lines 7-14).
   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Desoutter to incorporate the teachings of Aoki to provide that the air inside the preform is discharged to the outside from a gap between the blow nozzle and the mouth portion. Doing so would be possible to completely remove air bubbles in liquid of the preform.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Desoutter et al. (US 2018/0178437) as applied to claim 1 above, further in view of Baumgarte et al. (WO 2016/066276, English translation provided).
Regarding claim 6, Desoutter discloses that, the liquid blow molding method further comprising:
a nozzle engagement step of engaging the blow nozzle with the mouth portion, before the air-liquid replacement step (as shown in Fig. 1 to Figs. 2-3).
However, Desoutter does not explicitly disclose that in the air-liquid replacement step, the air inside the preform is discharged to the outside from a discharge port provides separately from a liquid supply port in the blow nozzle while a liquid is supplied into the preform from the mouth portion through the liquid supply port of the blow nozzle. 
In the same field of endeavor, removing air from preforms, Baumgarte discloses that, as illustrated in Fig. 1, the discharge port 9 is disposed on the blow nozzle 2 to remove air from the preform3 while a liquid is supplied into the preform from the mouth portion through the liquid supply port 8 of the blow nozzle.
   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Desoutter to incorporate the teachings of Baumgarte to have an air discharge port disposed on the blow nozzle. Doing so would be possible to have an alternative/substitutable design option for the blow machine.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Desoutter et al. (US 2018/0178437) as applied to claim 1 .
Regarding claim 8, Desoutter does not disclose the liquid blow molding method includes a suck-back step of sucking back a predetermined amount of liquid from the container after molding through the blow nozzle. 
In the same field of endeavor, liquid blow molding, Okuyama discloses that, as illustrated in Figs. 6-7, furthermore, by performing the suck-back step after the molding step as in the present embodiment, the predetermined head space H is easily created inside the liquid-containing container 60 (col. 9, lines 18-21). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Desoutter to incorporate the teachings of Okuyama to provide that the liquid blow molding method includes a suck-back step of sucking back a predetermined amount of liquid from the container after molding through the blow nozzle. Doing so would be possible to easily create a head space inside the container even in a case of a molding method not using a stretching rod, as recognized by Okuyama (col. 9, lines 18-22).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742